Per Curiam.
Under the authority of the Architectural Iron Works v. The City of Brooklyn, (85 N. Y., 652), when *36the security requisite to make an appeal effectual, has not by some oversight been given, and where such neglect shall be. deemed excusable, the court has the power to permit the omission to be supplied.
In the case at bar the appellant should be allowed to file the undertaking required by section 2577 of the Code, which is requisite to make the appeal effectual, within five days from the service of a copy of the order entered upon the decision of this motion, or the appeal should be dismissed with costs.